Citation Nr: 0610752	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  05-12 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUE

Whether counting certain unearned income for calendar year 
2000 was correct.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had active military service from August 1953 to 
August 1955.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2004 RO determination concerning the veteran's 
disability pension.  The veteran testified before the 
undersigned Veterans Law Judge via videoconference in January 
2006.  


FINDING OF FACT

In a January 2006 written statement, the veteran withdrew his 
claim concerning whether counting certain unearned income for 
calendar year 2000 was correct; this request was received by 
the Board prior to the promulgation of a decision on this 
matter.  


CONCLUSION OF LAW

The criteria for withdrawal of the matter concerning whether 
certain unearned income for calendar year 2000 was correct 
have been met and the appeal on this matter is dismissed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected his appeal in April 2005 but withdrew 
it in a January 2006 written statement.  This statement was 
received by the Board prior to the promulgation of a decision 
on this matter.  As a result of this withdrawal, no 
allegations of error of fact or law concerning the matter 
remain before the Board.  Consequently, the veteran's appeal 
as to this matter is dismissed.  See 38 U.S.C.A. 
§ 7105(d)(5); 38 C.F.R. § 20.204.

 
ORDER

The appeal concerning whether counting certain unearned 
income for calendar year 2000 was correct is dismissed.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


